Citation Nr: 0010897	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of herniated nucleus pulposus with compression 
of L5 nerve root and status post hemilaminectomy and 
microdiscectomy, currently rated as 20 percent disabling.

2.  Evaluation of peptic ulcer disease with gastritis and 
reflux, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to 
June 1997.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Montgomery, Alabama RO.


REMAND

The appeal stems from a January 1998 rating decision wherein 
the RO granted service connection for herniated nucleus 
pulposus with compression of L5 nerve root and status post 
hemilaminectomy and microdiscectomy (rated as 20 percent 
disabling) and peptic ulcer disease with gastritis and reflux 
(rated as noncompensably disabling).

The appellant testified before the undersigned at a 
videoconference in January 2000.  He testified that there 
were additional undeveloped treatment records at Maxwell Air 
Force Base and that his disabilities had worsened since his 
last VA examination.  At the conclusion of the hearing, it 
was agreed among the parties that the appeal would be 
remanded in order for the RO to schedule a VA examination and 
develop the additional treatment records.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for VA examinations that document the 
degree of disability due to service 
connected herniated nucleus pulposus with 
compression of L5 nerve root and status 
post hemilaminectomy and microdiscectomy 
(Diagnostic Code 5293), and service 
connected peptic ulcer disease with 
gastritis and reflux (Diagnostic Code 
7305-7346).  The examiner should be 
afforded the opportunity to review the 
claims folder prior to the examination.  
The examination report should correspond 
to the rating criteria for each 
disability.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  The RO should obtain the appellant's 
treatment records from the treatment 
provider identified by the appellant at 
Maxwell Air Force Base, Alabama, and 
associate them with the claims folder.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


